DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-9, 12, 13, 15, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, DE 4215534 (submitted by Applicant on IDS filed 2/20/2018; English-language translation provided on PTO-892 mailed 10/4/2019), in view of Kemp et al., U.S. Patent No. 6,096,350 (hereinafter Kemp), Van Hoorn et al., U.S. Patent Application Publication No. 2014/0045407 A1 (hereinafter Van Hoorn; submitted by Applicant on IDS filed 2/20/2018), and Isaksen et al., U.S. Patent Application Publication No. 2015/0216203 A1 (hereinafter Isaksen).
Re Claim 1, Merckle teaches a formulation for promoting honeybee health (see Abstract), the formulation comprising: an aqueous solution (see id.) comprising an organic acid (lactic acid; see page 1, paragraphs 6, 7, and 9 and page 2, paragraph 3), one or more buffering agents that include citric acid (citric acid or “pH and complexing agents” or other agents to reduce the pH to less than 5; see page 1, paragraph 7 and page 2, paragraph 3), and multiple strains of probiotic bacteria (see page 1, paragraph 9), wherein the formulation further comprises nitrogen (see page 1, paragraph 7), and one or more amino acids selected from the group consisting of alanine (see page 1, paragraph 6), arginine, aspartic acid, glutamic acid (see id.), glycine, histidine, isoleucine, lysine, pheylalanine, proline, serine, threonine, valine, and tyrosine, and wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection. See page 1, paragraph 1-5 and page 2, paragraph 1.
Merckle does not expressly disclose the organic acid comprising humic acid at 0.1 to 10 kg humic acid per 10 liters total volume, the one or more buffering agents being both citric acid and sodium bicarbonate, one or more coloring dyes, or the one or more strains of probiotic bacteria being Bacillus subtilis, Bacillus pumilus, Bacillus licheniformis, Bacillus megaterium, and Bacillus laterosporus, or wherein the formulation further comprises phosphate, potassium, and calcium.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the buffering agent of Merckle to also comprise sodium bicarbonate, if desired to achieve a specific pH, for example one similar to honey, their natural food, because the pH of the formulation is lowered by the organic acid and citric acid, using an alkalizing agent. Sodium bicarbonate is well-known in the art to be a stable and common buffering agent.
Kemp, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), teaches that it is well-known in the art for the formulation to comprise: an aqueous solution (see column 3, lines 44-50), one or more buffering agents (see column 3, line 51 to column 4, line 13), and one or more coloring dyes. See column 5, lines 38-44.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the aqueous solution of Merckle to comprise one or more coloring dyes, as taught by Kemp, in order to allow a user or bee to see the composition. See Kemp at column 3, lines 48-49.
Van Hoorn, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), the formulation comprising: an aqueous solution (see paragraph [0007]) comprising an organic acid (see paragraph [0017]), teaches that it is known in the art for the organic acid to comprise humic acid (see id., paragraph [0018], and paragraphs [0022]-[0024]), wherein the formulation further comprises phosphate (see Van Hoorn at paragraph [0022]) and potassium (see id.). Van Hoorn additionally teaches a large range of mass per total volume of the humic acid. See paragraphs [0022] and [0024].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the organic acid of Merckle as modified by Kemp to be humic acid, as humic acid is known in the art to neutralize the ability of herbicides to prevent synthesis of amino acids and destroy probiotic bacteria in warm-blooded animals. See, e.g., Kuhnert et al., U.S. Patent Application Publication No. 2015/0216871 A1, at paragraphs [0002]-[0004].
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp and Van Hoorn to have from 0.1 to 10 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation to comprise phosphate and potassium, as taught by Van Hoorn, in order to include important known minerals for promoting overall health. Although Merckle as modified by Kemp and Van Hoorn does not expressly teach that the formulation comprises calcium, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include calcium, to provide a well-known supplement for strengthening bones and aiding in normal function of the bees’ bodies.
And Isaksen, similarly directed to a formulation for promoting animal health, the formulation comprising one or more strains of probiotic bacteria (see Abstract), teaches that it is known in the art for the one or more strains to be selected from the group consisting of dried bacillus subtilis (see Abstract and paragraphs [0075]-[0094]), dried bacillus pumilus (see id.), dried bacillus licheniformis (see id.), bacillus megaterium, and bacillus laterosporous, and combinations thereof. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp and Van Hoorn to have the bacteria include bacillus subtilis, bacillus pumilus, and bacillus licheniformis, as taught by Isaksen, in order to use various strains of probiotic bacteria (see also Merckle at page 1, paragraph 9) for improved comprehensive honeybee health. See, e.g., Chanforan, FR 2985664 translation (provided on PTO-892 mailed 10/4/2019), at Abstract and page 3, full paragraphs 1-3, discussing at least Bacillus subtilis as known to aid in preventing winter mortality and colony collapse disorder for honeybees. Although Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach bacillus megaterium or bacillus laterosporus, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include those strains of bacillus, in order to further improve honeybee health. Applicant’s specification has not alleged any criticality of including those two strains of bacillus.
The “wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection” limitation is a “wherein” clause whose limitations would necessarily result from the recited components of the formulation being provided by the prior art. See MPEP 2111.04. Nevertheless, Merckle as modified by Kemp, Van Hoorn, and Isaksen teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009].
Re Claim 5, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not teach that the aqueous solution comprises 1.134 kg humic acid per 10 liters total volume. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp, Van Hoorn, and Isaksen to have 1.134 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. Applicant’s specification does not allege any criticality of specifically 1.134 kg humic acid per 10 liters total volume, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 7, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches that the aqueous solution comprises about 4 grams of citric acid per 10 liters total volume. See Kemp at column 4, lines 1-6 and 14-27. Kemp teaches an overlapping range.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the citric acid of Merckle to be about 4 grams per 10 liters total volume, as taught by Kemp, in order to achieve the desired pH optimal for bees. See also Merckle at page 1, paragraph 7. Although Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach specifically 4 grams of citric acid per 10 liters total volume, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to achieve a desired pH, and in view of the overlapping range of Merckle as modified by Kemp, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach also 4 grams of sodium bicarbonate per 10 liters total volume, but such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to achieve a desired pH value, for example if attempting to approximate the pH of honey, bees’ natural food, using a well-known stable and common buffering agent. Furthermore, citric acid is known to be a chelating agent having antioxidant properties and important for delivery of minerals.
Re Claim 8, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches that the one or more coloring dyes are selected from the group consisting of brilliant blue and lemon yellow. See Kemp at column 5, lines 38-44.
Re Claim 9, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches that the aqueous solution comprises about 0.16 grams of brilliant blue or about 0.16 grams of lemon yellow per 10 liters total volume. See id. Kemp teaches about 0.005% to about 0.15% by weight of the volume of the aqueous solution, which would appear to be about 0.16 grams per 10 liters total volume of the aqueous solution. Applicant’s Specification does not allege any criticality of the claimed range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Although Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach exactly 0.16 grams of brilliant blue or 0.16 grams of lemon yellow per 10 liters total volume, such a modification would have been obvious, to obtain a precise coloring as desired for attraction to the honeybees. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Although Merckle as modified by Kemp, Van Hoorn, and Isaksen expressly teaches only one of the brilliant blue or lemon yellow, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to use both dyes, in order to create a bright green color to approximate the color of grass, or alternative shades, in order to better attract bees as desired.
Re Claim 12, Merckle does not expressly disclose whether the formulation is in the form of a syrup additive or a spray. Kemp again teaches that the formulation is in the form of a syrup additive or a spray. See Examples 2 and 7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation to be in the form of a syrup additive or a spray, as taught by Kemp, for example to use the formulation to disinfect an empty hive, or to meet the treatment preferences of a beekeeper or population of bees. See Kemp at Example 2.
Re Claim 13, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches that the formulation further comprises additional active ingredients, inert ingredients, or both. See Merckle at page 1, paragraphs 6, 7, and 9.
Re Claim 15, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches a kit for making the formulation of claim 1 (see rejection of claim 1 above), the kit comprising humic acid (see id. and Van Hoorn at paragraphs [0017] and [0022]-[0023]), citric acid (see Merckle at page 2, paragraph 3 and rejection of claim 1 above) and sodium bicarbonate (see rejection of claim 1 above), brilliant blue or lemon yellow dyes (see Kemp at column 5, lines 38-41), and a dried (see Isaksen at Abstract and paragraphs [0075]-[0094], [0301], and [0452]) probiotic culture mix, comprising bacillus subtilis (see id. and rejection of claim 1 above), bacillus pumilus (see id.), bacillus licheniformis (see id.), bacillus megaterium (see id.), and bacillus laterosporus. See id.
Although Merckle as modified by Kemp, Van Hoorn, and Isaksen expressly teaches use of only one of the dyes, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the kit to have both dyes, in order to allow a beekeeper to selectively create a bright green color to approximate the color of grass, or use singly the blue or yellow to simulate the color of bright flowers, in order to better attract bees as desired
Re Claim 18, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches mixing the formulation of claim 1 (see rejection of Claim 1 above) and administering the formulation to a honeybee colony in need thereof. See Merckle at Abstract and page 2, paragraph 1.
Re Claim 21, Merckle teaches a formulation for promoting honeybee health (see Abstract), the formulation comprising: an aqueous solution (see id.) comprising an organic acid (lactic acid; see page 1, paragraphs 6, 7, and 9 and page 2, paragraph 3), one or more buffering agents that include citric acid (citric acid or “pH and complexing agents” or other agents to reduce the pH to less than 5; see page 1, paragraph 7 and page 2, paragraph 3), and multiple strains of probiotic bacteria (see page 1, paragraph 9), wherein the formulation further comprises nitrogen (see page 1, paragraph 7) and one or more amino acids selected from the group consisting of alanine (see page 1, paragraph 6), arginine, aspartic acid, glutamic acid (see id.), glycine, histidine, isoleucine, lysine, pheylalanine, proline, serine, threonine, valine, and tyrosine, and wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection. See page 1, paragraph 1-5 and page 2, paragraph 1.
Merckle does not expressly disclose the organic acid comprising humic acid at 0.1 to 10 kg per 10 liters total volume, the one or more buffering agents being citric acid and sodium bicarbonate, one or more coloring dyes, the one or more strains of probiotic bacteria being Bacillus subtilis, Bacillus pumilus, Bacillus licheniformis, Bacillus megaterium, and Bacillus laterosporus, or wherein the formulation further comprises phosphate, potassium, and calcium.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the buffering agent of Merckle to also comprise sodium bicarbonate, if desired to achieve a target pH, for example one similar to the pH of honey, the natural food of honeybees, because the pH of the formulation is otherwise lowered by the organic acid and citric acid, using an alkalizing agent. Sodium bicarbonate is well-known in the art to be a stable and common buffering agent.
Kemp, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), teaches that it is well-known in the art for the formulation to comprise: an aqueous solution (see column 3, lines 44-50), one or more buffering agents (see column 3, line 51 to column 4, line 13), and one or more coloring dyes. See column 5, lines 38-44.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the aqueous solution of Merckle to comprise one or more coloring dyes, as taught by Kemp, in order to allow a user or bee to see the composition. See Kemp at column 3, lines 48-49.
Van Hoorn, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), the formulation comprising: an aqueous solution (see paragraph [0007]) comprising an organic acid (see paragraph [0017]), teaches that it is known in the art for the organic acid to comprise humic acid (see id., paragraph [0018], and paragraphs [0022]-[0024], noting the teaching of vinasse, which includes humic and acid), wherein the formulation further comprises phosphate (see paragraph [0022]) and potassium (see id.). Van Hoorn additionally teaches a large range of mass per total volume of the humic acid. See paragraphs [0022] and [0024].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the organic acid of Merckle as modified by Kemp to be humic acid, as humic acid is known in the art to neutralize the ability of herbicides to prevent synthesis of amino acids and destroy probiotic bacteria in warm-blooded animals. See, e.g., Kuhnert et al., U.S. Patent Application Publication No. 2015/0216871 A1, at paragraphs [0002]-[0004]. 
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp and Van Hoorn to have from 0.1 to 10 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation of Merckle as modified by Kemp to comprise phosphate and potassium, as taught by Van Hoorn, in order to include important known minerals for promoting overall health. Although Merckle as modified by Kemp and Van Hoorn does not expressly teach that the formulation comprises calcium, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include calcium, to provide a well-known supplement for strengthening bones and aiding in normal function of the bees’ bodies.
And Isaksen, similarly directed to a formulation for promoting animal health, the formulation comprising one or more strains of probiotic bacteria (see Abstract), teaches that it is known in the art for the one or more strains to be selected from the group consisting of dried bacillus subtilis (see Abstract and paragraphs [0075]-[0094]), dried bacillus pumilus (see id.), dried bacillus licheniformis (see id.), bacillus megaterium, and bacillus laterosporous, and combinations thereof. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp and Van Hoorn to have the bacteria include bacillus subtilis, bacillus pumilus, and bacillus licheniformis, as taught by Isaksen, in order to use various strains of probiotic bacteria (see also Merckle at page 1, paragraph 9) for improved comprehensive honeybee health. See, e.g., Chanforan, at Abstract and page 3, full paragraphs 1-3, discussing at least Bacillus subtilis as known to aid in preventing winter mortality and colony collapse disorder for honeybees. Although Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach bacillus megaterium or bacillus laterosporus, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include those strains of bacillus, in order to further improve honeybee health. Applicant’s specification has not alleged any criticality of including those two strains of bacillus.
The “wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection” limitation is a “wherein” clause whose limitations would necessarily result from the recited components of the formulation being provided by the prior art. See MPEP 2111.04. Nevertheless, Merckle as modified by Kemp, Van Hoorn, and Isaksen teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009].
Claims 11, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, and Isaksen as applied to claims 1 and 18 above, and further in view of Chanforan, FR 2985664 (English-language translation provided on PTO-892 mailed 10/4/2019).
Re Claim 11, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches dried culture of each of the bacillus subtilis, bacillus pumilus, bacillus licheniformis, bacillus megaterium, and bacillus laterosporus (see Isaksen at Abstract and paragraphs [0075]-[0094], [0301], and [0452]), but does not expressly teach the claimed amount.
Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and one or more strains of probiotic bacteria comprising Bacillus subtilis (see page 3, full paragraphs 1-3), teaches that it is known in the art for the aqueous solution to comprise between 0.1 grams and 230 grams per hive of total bacteria culture, mixed with 2 kg sugar syrup. See page 4, full paragraph 1. 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Isaksen to have the aqueous solution to comprise between 0.1 grams and 230 grams per hive of total bacteria culture, mixed with 2 kg sugar syrup, in order to provide an effective amount of the bacteria in ratios where the bees will still enjoy feeding.
Although Merckle as modified by Kemp, Van Hoorn, Isaksen, and Chanforan does not expressly teach 0.064 grams of dried culture of each of the strains per 10 liters total volume, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, Isaksen, and Chanforan to comprise0.064 grams of dried culture of each of the bacillus subtilis, bacillus pumilus, bacillus licheniformis, bacillus megaterium, and bacillus laterosporous per 10 liters total volume, in order to provide sufficient probiotic for a given hive colony. Applicant’s specification does not allege any criticality of the amount of total probiotic bacteria, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.04.
Re Claim 17, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach instructions.
Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and one or more strains of probiotic bacteria comprising Bacillus subtilis (see page 3, full paragraphs 1-3), teaches instructions for mixing, activating, and using the formulation. See = page 3, full paragraph 6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the kit to comprise instructions for mixing, activating, and using the formulation, as taught by Chanforan, in order to provide a user-friendly product that will be properly used.
Re Claim 19, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach the claimed ratio.
Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and one or more strains of probiotic bacteria (see page 3, full paragraphs 1-3) including Bacillus subtilis (see id.), teaches that it is known in the art to administering the formulation to a honeybee colony in need thereof (see, e.g., Abstract), wherein administering comprises feeding the formulation in a 1:1 to 1:2 mixture of formulation to beekeeper’s syrup solution. See page 3, full paragraph 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the administering to comprise feeding in a 1:1 to 1:2 mixture of formulation to standard beekeeper’s sugar syrup, as taught by Chanforan, in order to ensure absorption by the bees (see Merckle at page 2, paragraph 1) and easy administering to the bees.
Re Claim 20, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach that the administering comprises spraying.
Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and one or more strains of probiotic bacteria including Bacillus subtilis (see page 3, full paragraphs 1-3), teaches that it is known in the art to administer the formulation to a honeybee colony in need thereof (see, e.g., Abstract), wherein administering comprises spraying (see page 3, full paragraph 4) the formulation directly onto a brood nest of the colony. See page 3, full paragraph 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the administering to comprise spraying the formulation directly onto a brood nest of the colony, as taught by Chanforan, in order to use a delivery method preferred by a beekeeper for a given hive.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, and Isaksen as applied to claim 15 above, and further in view of Swanson, U.S. Patent Application Publication No. 2006/0009122 A1.
Re Claim 16, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach that the ingredients are pre-weighed and packaged in sterile disposable bags sufficient for mixing 10 liters of formulation.
Swanson, similarly directed to a formulation for promoting honeybee health (see Abstract), teaches a kit for the formulation, wherein the ingredients are pre-weighed and packaged (see paragraphs [0044] and [0050], noting that the ingredients in the form of individual gel slabs requires pre-weighing and pre-fabricating) in disposable bags (envelopes) sufficient for containing a desired dosage. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Isaksen to have the ingredients pre-weighed and packaged in disposable bags sufficient for mixing 10 liters of formulation, in view of the teachings of Swanson for minimizing required user steps and facilitating ease of use, based on a desired volume to be dispensed to each hive. Although Swanson does not expressly teach sterile disposable bags, it would have been further obvious to use sterile disposable bags, in order to ensure the dried bacteria, acids, sodium bicarbonate, and dyes remain free of any contaminants prior to use.
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
Applicant argues that “no reference has been cited to establish that [improving honeybee health] was known for [bacillus megaterium or bacillus laterosporus]. Indeed, the only reference cited for these strains appears to be Isaken, which is not relevant [to] insects, much less bees.” Rem. 7 (emphases omitted). Applicant additionally argues that Isaken is directed to weight gain of livestock, and does not mention insects or mite infestation. Id. at 7-8.
As a preliminary matter, the claims do not require improving honeybee health. Applicant’s argument that the art does not teach, nor has the Office pointed to any teaching, of “improving honeybee health by increasing resistance of honeybees to mite infestation and/or reducing the levels of Nosema infection,” ignores the findings presented by the Examiner. Notably, the recitations of the relevant “wherein” clause necessarily flow from the formulation as claimed and rendered obvious by the prior art. Nevertheless, the Examiner has proffered evidence that Merckle as modified by Kemp, Van Hoorn, and Isaksen teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009]; Non-Final Act. 13, 20-21, supra.
As to Applicant’s arguments directed specifically to Isaksen, such arguments are unpersuasive. To the extent Applicant argues that Isaksen is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the particular problem Applicant was attempting to solve was improving honeybee health and treating common honeybee pathogens. Spec. [0002]. Similarly, Isaksen is directed to improving animal health (see paragraph [0003]) and treating common animal ailments. See paragraphs [0009]-[0010] and [0014]-[0021]. Accordingly, Isaksen is at least reasonably pertinent to the problem Applicant was attempting to solve.
Applicant argues that “the Office has asserted that the use of calcium would have been obvious in order to strengthen ‘bones’ in bees. As there is no showing that bees have any bones, Applicants submit that this is also inapplicable to the presently claimed invention.” Rem. 8.
Applicant’s argument is unpersuasive because it mischaracterizes the Examiner’s obviousness conclusion, which does not allege that bees have bones. In particular, the Examiner has concluded that “it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include calcium, to provide a well-known supplement for strengthening bones and aiding in normal function of the bees’ bodies.” Supra, at 5-6. Accordingly, the Examiner has concluded that it would have been obvious to include calcium to, inter alia, “aid[ ] in normal function of the bees’ bodies.” Among known benefits of calcium for bees is aiding in muscular and neural function and generation of warmth during the cold winter months.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642